In re Carr, Charles; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KW92 2026; Parish of East Baton Rouge, Nineteenth Judicial District Court, Div. "H", No. 5-92-624.
Stay order recalled. Writ granted. The three other alleged acts of unadjudicated delinquency are not sufficiently similar to the offense charged to justify their admission in evidence under State v. Prieur, 277 So.2d 126 (La.1973). Accordingly, the trial judge’s ruling permitting introduction of these other alleged delinquent acts is reversed. In view of our holding, it is unnecessary to reach relator’s other assignments of error. Case remanded to the district court for further proceedings.
DENNIS, J., not on panel.